Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms.  Jermilova on 08/6/2021.
The application has been amended as follows (where underlining indicates insertion and strikethrough indicates deletion, and any claims not appearing below remain unchanged from the claim set filed on 10/27/2020):
1. (Currently Amended)	A self-supported device for guiding motions of a target joint of a target body, the device comprising: 
a base structure;5
a motion generator connected to the base structure and comprising a network of joints and linkages;
a motion transfer system;

a target interface system connected to the moving plate of the load bearing system and configured to be mounted to the target body; 
15wherein the motion transfer system is connected to the motion generator at one end, and to the load bearing system at an opposite end, and wherein the center of rotation of the load bearing system approximately corresponding to a center of rotation of the target joint of the target body; and 
wherein the moving plate of the load bearing system rotates with three DOFs about the center of rotation of the load bearing system.
3. (Currently Amended) 	The self-supported device of claim 1 further comprising a controller and a motion detection and feedback system that comprises a plurality of sensors to measure a position and/or orientation of the network of joints and links, as well as the forces/torques acting between the network of joints and links 25and the forces/torques acting between the self-supported device and its environment, the controller 30WO 2019/218056PCT/CA2019/050640 being in communication with the motion detection and feedback system to receive the signals from the plurality of sensors wherein the motion detection and feedback system acts as a motion capture device.
	6. (Canceled) 
(Canceled) 
9. (Currently Amended) The self-supported device of claim 2, wherein the motion transfer system converts a motion actuated by the at least one actuator to the load bearing system and provides corresponding 15rotational motion of the at least one DOF of the load bearing system and through the target 
25. (Currently Amended) The motion assistance device according to claim 20 further comprising at least one actuator to actuate at least one DOF and at least one driver in communication with the at least 20one actuator; a controller comprising an input unit, an output unit and a processing unit, the controller sending output signals to command the at least one driver of the at least one actuator.
26. (Currently Amended) The motion assistance device of claim 20 further comprising a controller and a motion detection and feedback system that comprises a plurality of sensors to measure a position and/or orientation of the network of joints and links, as well as the forces/torques acting between the network of joints and links and the forces/torques acting between the self-supported device and its environment, the controller being in communication with the motion detection and feedback 33WO 2019/218056PCT/CA2019/050640system to receive the signals from the plurality of sensors wherein the motion detection and feedback system acts as a motion capture device.
27. (Currently Amended) The motion assistance system according to claim 20 further comprising at least one additional self-supported device for allowing motions of at least one additional target joint 5which comprises at least one additional actuator for actuating an additional at least one DOF, a controller being in communication with the at least one additional self-supported device and/or systems to coordinate their movements.
(Currently Amended) The motion assistance device according to claim 25 further comprising a motion detection and feedback system that comprises a plurality of sensors to measure a position and/or 10orientation of the links and joints network and/or the at least one actuator, as well as the forces/torques acting between the links and joint network and/or the at least one actuators and the forces/torques acting between the motion assistance device and its environment, the controller and/or the driver being in communication with the motion detection and feedback system to receive the signals from the plurality of sensors.
29. (Currently Amended) The motion assistance device according to claim 26, wherein the motion detection and feedback system additionally comprises a machine vision device that is in communication with the controller.
Allowable Subject Matter
Claims 1-5 and 8-29 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Shimada et al. (U.S. Publication 2010/0036302), the closest prior art of record, discloses a self-supported device for guiding motions of a target joint of a target body, the device comprising:  a base structure (Fig. 1, [0034]: pelvis support member 10); 5a motion generator ([0048]: power generator 100 comprises a hip joint electric motor 110 and knee joint electric motor 120) connected to the base structure and comprising a network of joints (Fig.2: stopper 102E and pivot pin 92) and linkages (Fig. 2: arm 126A and attaching portion 118 ); a motion transfer system (Fig. 1, [0057]: power transmitting mechanism 90); a load bearing system (Fig. 1, [0032]: thigh support member 20) connected ([0052]: via attaching portion 118) to the base structure and comprising a structure that includes at least a moving plate (annotated Figure 1 below: moving plate; Fig. 1: part of the knee joint hinge 60) connected to the motion transfer system (Fig. 1: power transmitting mechanism 90) and a network of joints (Fig.1 : shaft 62,  and hinge element 64) 10and links (Fig. 1: vertical bar 22 and knee joint hinge 60) configured to constrain the plate to rotate about a center of rotation (the same axis of the hinge element 64) of the load bearing system, the structure of the load bearing system (Fig. 1, [0032]: thigh support member 20) being configured to support certain structural loads and transfer such loads (via the vertical bar 22) to another point (down to the ground); and a target interface system (Fig. 1: leg frontal pad 48) connected to the moving plate (annotated Figure 1 below shown this configuration) of the load bearing system and configured to be mounted to the target body (the knee of the user); 15wherein the motion transfer system (Fig. 1: Fig. 1: power transmitting mechanism 90) is connected to the motion generator (Fig. 1: power generator 100) at one end (the upper end), and to the load bearing system (Fig. 1: thigh support member 20) at an opposite end (lower end at where shaft 62 is located at), and wherein the center of rotation of the load bearing system (Fig. 1: the same axis as of the hinge element 64) approximately corresponding to a center of rotation of the target joint (knee joint) of the target body.
However, Shimada does not disclose the moving plate of the load bearing system rotates with three DOFs about the center of rotation of the load bearing system since Shimada’s moving plate is constrain by a the hinge element, the moving plate is only rotated in 1 degree of freedom about the center rotation of the load bearing system. In addition, because no references of record or reasonable combination thereof, could be found which disclose or suggest all feature of the claims or dependents therein, the claims allowed over prior arts.



    PNG
    media_image1.png
    942
    687
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 575-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        





/SAMCHUAN C YAO/             Supervisory Patent Examiner, Art Unit 3785